UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2013 Commission File Number 001-31913 NOVAGOLD RESOURCES INC. (Translation of registrant's name into English) Suite 720 – 789 West Pender Street Vancouver, BC Canada V6C 1H2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F £Form 40-F R Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)£ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)£ SUBMITTED HEREWITH Exhibits 99.1Interim Condensed Consolidated Financial Statements for the Period Ended August 31, 2013 99.2Management’s Discussion and Analysis for the Period Ended August 31, 2013 99.3Certification of interim filings – CEO 99.4Certification of interim filings – CFO 99.5News Release dated October 9, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NOVAGOLD RESOURCES INC. (Registrant) Date: October 9, 2013 By: /s/ David A. Ottewell David A. Ottewell Title: Vice President and Chief Financial Officer
